Name: 2004/171/EC: Council Decision of 10 February 2004 appointing a Spanish member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2004-02-24

 Avis juridique important|32004D01712004/171/EC: Council Decision of 10 February 2004 appointing a Spanish member of the Committee of the Regions Official Journal L 055 , 24/02/2004 P. 0052 - 0052Council Decisionof 10 February 2004appointing a Spanish member of the Committee of the Regions(2004/171/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Spanish Government,Whereas:(1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions(1).(2) The seat of a member of the Committee of the Regions has fallen vacant following the expiry of the mandate of Mr JosÃ © MarÃ ­a ALVAREZ DEL MANZANO y LOPEZ DEL HIERRO, of which the Council was notified on 22 January 2004,HAS DECIDED AS FOLLOWS:Sole ArticleMr Alberto RUIZ-GALLARDON JIMENEZ, Alcalde de Madrid, is hereby appointed a member of the Committee of the Regions in place of Mr JosÃ © MarÃ ­a ALVAREZ DEL MANZANO y LOPEZ DEL HIERRO for the remainder of his term of office, which ends on 25 January 2006.Done at Brussels, 10 February 2004.For the CouncilThe PresidentC. McCreevy(1) OJ L 24, 26.1.2002, p. 38.